NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2857
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                BRYAN THORNTON,
                                   a/k/a Moochie,
                                               Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2:91-cr-00570-003)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 August 4, 2022
        Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                              (Opinion filed August 5, 2022)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Bryan Thornton appeals from an order of the District Court, entered September 9,

2021, denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 1991, Bryan Thornton was convicted of various narcotics offenses, following a

trial in the United States District Court for the Eastern District of Pennsylvania, and

received a life sentence. The sentencing court concluded that Thornton was accountable

for 1,000 kilograms of cocaine; the base level for his offense was 40 plus an additional

four level increase for a total of 44, and with an enhancement, his total adjusted offense

level was 46. We affirmed the sentence on direct appeal. See United States v. Thornton,

1 F.3d 149 (3d Cir. 1993), cert. denied, 510 U.S. 982 (1993). Since then, Thornton has

filed numerous motions with the District Court to modify, or otherwise amend, his

sentence.

       Amendment 505 to the Sentencing Guidelines became effective in November

1994, which reduced Thornton’s relevant base offense level from 40 to 38. Based on this

Amendment, Thornton filed a motion to reduce his sentence pursuant to § 3582(c)(2).

The District Court concluded that “[d]espite the reduction, Thornton’s sentence remains

the same under the new offense level,” and therefore he was not entitled to relief. Dkt

No. 617, at 1 n.1. Thornton appealed, and we summarily affirmed. United States v.

Thornton, 600 F. App’x 819, 820 (3d Cir. 2015).

       In September 2020, Thornton filed his third motion to reduce his sentence

pursuant to § 3582(c)(2) based on Sentencing Guidelines Amendment 782, which

“retroactively reduced by two levels the base offense levels assigned to many drug

quantities in the Drug Guidelines.” United States v. Thompson, 825 F.3d 198, 202 (3d

Cir. 2016). The District Court denied Thornton’s motion after determining that he had

previously received a two-level base offense level reduction pursuant to Amendment 505,

                                              2
which set the relevant base offense level at 38, and could not obtain another reduction

pursuant to Amendment 782. Thornton sought reconsideration, which the District Court

denied.1 On September 7, 2021, Thornton then filed a “supplemental motion,” again

requesting relief pursuant to Amendment 782. Dkt No. 685. On September 9, 2021, the

District Court entered an order denying that motion, concluding that it raised the same

arguments that were addressed previously. Dkt No. 686. Thornton appeals.

       We have jurisdiction to review the District Court’s September 9, 2021 order

pursuant to 28 U.S.C. § 1291. See Thompson, 825 F.3d at 203. “Our review over a

district court’s decision to grant or deny a motion for sentence reduction is typically for

abuse of discretion,” but we exercise plenary review over “legal questions concerning the

proper interpretation of the Sentencing Guidelines.” Id. (quotation marks and citation

omitted).

       A District Court generally cannot modify a term of imprisonment once it has been

imposed, but a defendant may be eligible for a sentence reduction pursuant to § 3582(c)

under certain circumstances. Section 3582(c) allows for a reduction if two requirements

are met: (1) the sentence was “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,” and (2) the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” § 3582(c)(2); see

also United States v. Flemming, 723 F.3d 407, 410 (3d Cir. 2013). A sentence reduction



       1
       Thornton appealed the denial of his motion for reconsideration, and the appeal
was dismissed for failure to file a brief. See C.A. No. 20-3502.

                                              3
is inconsistent with stated Sentencing Commission policy if, for example, the newly

retroactive Guidelines amendment relied on by the defendant “does not have the effect of

lowering [his] applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

       The District Court correctly denied Thornton’s motion because Amendment 782

does not have the effect of lowering his applicable guideline range. See §

1B1.10(a)(2)(B). Amendment 782 imposed a base level offense of 38 for offenses

involving 450 kilograms or more of cocaine. See U.S.S.G. § 2D1.1(c) (Drug Quantity

Table). Because Thornton was accountable for 1,000 kilograms of cocaine,2 Amendment

782 does not alter his relevant base offense level or lower his sentencing range, and

therefore he is not eligible for a reduction in sentence under § 3582(c)(2). See United

States v. Mateo, 560 F.3d 152, 155 (3d Cir. 2009). The District Court therefore properly

denied his motion under § 3582(c)(2).3


       2
         In the District Court and on appeal, Thornton argues that rather than using the
amount of cocaine found by the Court at sentencing, this Court should instead conclude
that Appellant had “150 kilograms of cocaine,” an amount referenced in the jury
instructions for his continuing conspiracy enterprise offense. See Pro Se Brief, at 11; see
also Appellee’s Amended Brief, at 9 n.5 (“The district court instructed the jury that it
must find that the continuing violations involved at least 150 kilos of cocaine in order to
convict Thornton of the charged CCE offense.”). Thornton, however, has provided no
legal support for this argument. Rather, the sentencing court had the authority to
determine the facts, including drug quantity, relevant to imposing his sentence. See
United States v. Grier, 475 F.3d 556, 561, 565–66 (3d Cir. 2007). As such, Thornton’s
argument is meritless.
       3
         To the extent that Thornton argues that he is entitled to compassionate release
because of alleged trial and sentencing errors, he essentially presents another challenge to
the validity of his conviction and sentence, and such challenges are typically brought
under 28 U.S.C. § 2255 instead. See Calderon v. Thompson, 523 U.S. 538, 553 (1998)
(holding that a prisoner may not circumvent AEDPA’s restrictions by labeling a second
or successive application for habeas relief something else); Okereke v. United States, 307
                                             4
      For the foregoing reasons, we will affirm the judgment of the District Court.




F.3d 117, 120 (3d Cir. 2002) (stating that motions to vacate “pursuant to 28 U.S.C. §
2255 are the presumptive means by which federal prisoners can challenge their
convictions or sentences”). We make no findings, however, as to the timeliness or merits
of such a motion.
                                           5